IN THE SUPREME COURT OF THE STATE OF DELAWARE

MICHAEL A. BAILEY,1                           §
                                              §
         Petitioner Below,                    §   No. 428, 2015
         Appellant,                           §
                                              §   Court Below—Family Court
         v.                                   §   of the State of Delaware,
                                              §   in and for New Castle County
JACKIE J. JACKSON,                            §   File No. CN08-05031
                                              §   Petition Nos. 13-38057, 14-05488,
         Respondent Below,                    §   and 14-16798
         Appellee.                            §


                               Submitted: August 31, 2015
                               Decided:   October 6, 2015

Before STRINE, Chief Justice; HOLLAND, and SEITZ, Justices.

                                            ORDER

         This 6th day of October 2015, it appears to the Court that:

         (1)    On August 14, 2015, the appellant, Michael A. Bailey (“the Father”),

filed a notice of appeal from two Family Court orders dated July 15, 2015 and July

28, 2015. The July 15, 2015 order required the appellee, Jackie J. Jackson (the

Mother”), to answer the Father’s petition for a mental health evaluation (the Father

was previously enjoined from filing claims without leave of the Family Court

under 10 Del. C. §8803) and denied the Father’s request for certain medical

records of the Mother. The July 28, 2015 order required the Mother to submit to a

1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
mental health evaluation after the Father is released from prison. The orders arose

in connection with the Father’s petitions for modification of visitation and custody

of the parties’ daughter.

          (2)     On August 18, 2015, the Senior Court Clerk issued a notice to show

cause directing Bailey to show why this appeal should not be dismissed for his

failure to comply with Supreme Court Rule 42 in filing an appeal from

interlocutory orders.          In his response to the notice to show cause, Bailey

acknowledges that his appeal is interlocutory, but contends that interlocutory

review of the Family Court orders is necessary.

          (3)     It is undisputed that the Family Court orders are interlocutory. Absent

compliance with Supreme Court Rule 42, this Court is limited to the review of a

trial court’s final judgment.2 The Father has not complied with the requirements of

Rule 42. Among other things, Rule 42 requires that a party first file an application

for certification of an interlocutory appeal in the trial court.3 The Family Court

docket does not reflect that the Father filed an application for certification or

otherwise followed the procedures for certification of an interlocutory appeal under

Rule 42. Accordingly, this Court lacks jurisdiction to entertain the appeal and the

appeal must be dismissed.

2
    Julian v. State, 440 A.2d 990, 991 (Del. 1982).
3
    Supr. Ct. R. 42(c).

                                                  2
      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 29(b),

that this appeal is DISMISSED.

                                     BY THE COURT:
                                     /s/ Leo E. Strine, Jr.
                                     Chief Justice




                                 3